EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lyman Smith on June 9, 2022.
The application has been amended as follows: 
As per Claim 1. (Currently amended)  A supply chain management system comprising:
                 an e-commerce subsystem comprising:
                        a product inventory database comprising product SKU and pricing data; and
                        an e-commerce frontend interfacing the product inventory database for receiving retailer e-commerce orders;           
                 an order management subsystem comprising:
                        an aggregation controller for aggregating the retailer e-commerce orders into supply orders;
                        an aggregation optimizer for optimizing the supply orders; 
                        an order dispatch controller for dispatching the supply orders to suppliers; and
                        a machine learning module configured for generating optimized parameters in accordance with target parameters and historical data; and
                 electronic warehouse infrastructure comprising:
                        a pick grid controller having product tracking electronic scanning devices, the pick grid controller configured for generating pick grid instructions for pick-to-zero product placement from supplier pallets received for the supply orders to order pallets configured according to the retailer e-commerce orders.
As per Claim 2.   A supply chain management system as claimed in claim 1, wherein the pick grid controller is configured for receiving at least one of product identifier, supplier pallet ID and order pallet ID data from the product tracking electronic scanning devices.
As per Claim 3.  A supply chain management system as claimed in claim 1, wherein the pick grid controller is configured for generating the pick grid instructions for maneuvering the supplier pallets between fixed order pallets within the warehouse.
As per Claim 4.  A supply chain management system as claimed in claim 1, further comprising a pick grid optimizer for optimizing the pick grid instructions.
As per Claim 5.   A supply chain management system as claimed in claim 4, wherein the pick grid optimizer is configured for at least one of minimizing the number of picks, optimizing packing of the order pallets in accordance with product type, minimizing the number of order pallets and optimizing packing of the order pallets in accordance with product priority type.
As per Claim 6.  A supply chain management system as claimed in claim 1, further comprising a delivery dispatch controller for controlling dispatch of the order pallets.
As per Claim 7.  A supply chain management system as claimed in claim 6, wherein the pick grid controller is operably coupled to the delivery dispatch controller for generating the pick grid instructions according to dispatching of the order pallets.
As per Claim 8.  A supply chain management system as claimed in claim 6, further comprising a delivery dispatch optimizer for optimizing the dispatch of the order pallets.
As per Claim 9. A supply chain management system as claimed in claim 8, wherein the delivery dispatch optimizer is configured for at least one of minimizing the number of deliveries, minimizing delivery time, minimizing delivery distances, minimizing delivery cost and delivery of priority goods.
As per Claim 10.  A supply chain management system as claimed in claim 1, wherein the e-commerce subsystem further comprises an API interface for updating the pricing data.
As per Claim 11. (Currently amended), A supply chain management system as claimed in claim 1, wherein 
As per Claim 12. (Currently amended),  A supply chain management system as claimed in claim 4, wherein 
As per Claim 13. (Currently amended), A supply chain management system as claimed in claim 6, wherein the 





Drawings
	Drawings submitted November 18, 2020 are sufficient.
Reasons for Allowance
	The most remarkable prior arts on record are to Berlener et al. U.S. Patent #8,838,612 and Grabovski et al. U.S. Patent Application Publication 2014/0136255. 
Berlener et al. is directed to a method of implementing fulfillment management. The method includes receiving order information, wherein the order information includes one or more order lines, selecting at least one of the one or more order lines, scoring the one or more selected order lines, and accessing one or more rules assigned to the one or more order lines. The method further includes based on the assigned rules, defining a priority rank of each of the one or more selected order lines, specifying fulfillment of inventory based on the priority and scoring of each of the selected one or more order lines, and assigning inventory based on the specified fulfillment. Berlener et al., Abstract. 
Grabovski et al. is directed to dynamic task management processes and systems, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis. Tasks are extracted from an aggregate thereof, scheduled into one or more queues, then "pulled" by workers for execution. Comprehensive data for performing each task are monitored, as are worker skills and availability. Each task is matched to an appropriate worker, the assignment being adjusted or modified automatically, to the extent required, to satisfy certain predefined temporal and/or spatial criteria. When a worker signals completion of an assigned task, the next discrete task in the queue matching the worker's skills and/or availability is pulled from the queue and assigned. The invention is useful for managing warehouse and inventory operations, and specifically, the scheduling and assignment of pick tasks among warehouse pickers, for example, in connection with e-commerce order fulfillment. Grabovski et al., Abstract. 
Berlener et al. nor Grabovski et al. teach the limitations of the claimed invention, a machine learning module configured for generating optimized parameters in accordance with target parameters and historical data; and electronic warehouse infrastructure comprising: a pick grid controller having product tracking electronic scanning devices, the pick grid controller configured for generating pick grid instructions for pick-to-zero product placement from supplier pallets received for the supply orders to order pallets configured according to the retailer e-commerce orders.
Moreover, none of the prior art of record remedies the deficiencies found in Berlener et al. and Grabovski et al., or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687